Case 1:19-cv-00190-RBJ-NYW Document 38 Filed 02/26/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00190-RBJ-NYW
  WILDGRASS OIL AND GAS COMMITTEE,
           Plaintiff
  v.
  STATE OF COLORADO; JARED S. POLIS, in his official capacity as Governor of
  the State of Colorado; COLORADO OIL AND GAS CONSERVATION
  COMMISSION; and JEFFREY ROBBINS, in his official capacity as Acting Director
  of the Colorado Oil and Gas Conservation Commission,
           Defendants.


                EXPEDITED JOINT REQUEST FOR CLARIFICATION


      JOSEPH A. SALAZAR, #35196               PHILIP J. WEISER
      Colorado Rising for Communities         Attorney General
      PO Box 370                              ERIC R. OLSON, #36414*
      Eastlake, CO 80614-0370                 Solicitor General
      (303) 895-7044 – Office                 KYLE W. DAVENPORT, #36674*
      joe@corising.org                        Senior Assistant Attorney General
                                              WILLIAM V. ALLEN, #26386*
      JAMES D. LEFTWICH, #38510               Senior Assistant Attorney General
      MindDrive Legal Services, LLC           DAVID A. BECKSTROM, #44981*
      1295 Wildwood Rd.                       Assistant Attorney General
      Boulder, CO 80305-5641                  Colorado Department of Law
      (720) 470-7831 – Office                 1300 Broadway, 7th Floor
      dan@minddrivelegal.com                  Denver, CO 80203
      Attorneys for Plaintiff                 eric.olson@coag.gov (720) 508-6548
                                              kyle.davenport@coag.gov (720) 508-
                                              6292
                                              jeff.fugate@coag.gov (702) 508-6290
                                              will.allen@coag.gov (720) 508-6632
                                              *Counsel of Record
                                              Attorneys for Defendants



                                          1
   
Case 1:19-cv-00190-RBJ-NYW Document 38 Filed 02/26/19 USDC Colorado Page 2 of 6




        Wildgrass Oil and Gas Committee (“Wildgrass”) and the Colorado Oil and

  Gas Conservation Commission (“Commission”) jointly request clarification of the

  Court’s February 12, 2019 oral order regarding the subject matters for a

  Commission hearing. Confusion has arisen among the parties regarding whether

  the Court ordered that the Commission hold a hearing to determine if permits

  approved by the Director of the Commission comport with an agreement between

  Extraction Oil & Gas, Inc. (“Extraction) and the City and County of Broomfield

  (“Broomfield”). This issue is referred to as the “Comport Issue.”

        The Commission understood the Court’s oral order to require that the

  Commission hold a hearing regarding the Comport Issue. However, the Comport

  Issue, and the underlying permits implicated thereby, are the subject of a state

  court action filed by Wildgrass in July 2018 (the “State Court Permitting

  Litigation”). Furthermore, under Commission Rules a party such as Wildgrass

  would typically not possess standing at the administrative level to challenge drilling

  permits. Wildgrass and the Commission thus respectfully request that the Court

  clarify whether it ordered the Commission to hear and decide the Comport Issue.

        At the February 12, 2019 hearing, counsel for Wildgrass summarized the

  Court’s oral order as follows: “Number two, that the forced pooling hearing will

  happen in March, where in the entire concerns of Wildgrass will be heard at that

  point, including health, safety, and welfare, economy, just and equitable shares,

  things of that nature.” Exhibit A, February 12, 2019 Hearing Transcript, p. 18, ll.


                                            2
   
Case 1:19-cv-00190-RBJ-NYW Document 38 Filed 02/26/19 USDC Colorado Page 3 of 6




  4-8. Immediately following that statement, the Court added: “Well, and whether or

  not they reneged on their commitment to honor the [C]ity of Broomfield’s

  agreement.” Id., p. 18, ll. 9-11. Though this detail was not set forth in the Court’s

  Minute Order (ECF No. 35), the Commission understands the Court’s addition as

  requiring the Commission to hear and decide the Comport Issue.

                At its March 11-12, 2019 hearing, the Commission will hear Extraction’s

  pooling application and, in accordance with the Court’s order, Wildgrass will be able

  to raise its concerns regarding public health, safety, welfare, efficient and economic

  development, and recovery of just and equitable shares. A Commission hearing

  officer held a prehearing conference in the pooling application matter on February

  14, 2019, in which deadlines for prehearing pleadings and discovery were set.

                However, the Commission staff determined that, in order comply with state

  law and Commission rules, a new notice and separate proceeding would be required

  to conduct a hearing on the Comport Issue.1 Notice for the Comport Issue hearing

  was provided to Wildgrass, Extraction, and the City and County of Broomfield on

  February 15, 2019. On February 20, 2019, a Commission hearing officer conducted

  a prehearing conference for the Comport Issue hearing. At that prehearing

                                                              
  1
       Commission staff’s determination was based on Colorado’s Oil and Gas
  Conservation Act (the “Act”), §§ 34-60-101 – 130, C.R.S., Commission Rule 507.a., 2
  Colo. Code. Reg 404-1, and the Colorado Administrative Procedure Act, §§ 24-4-101
  – 108. C.R.S., which require that notice of the time, place and subject of hearing be
  provided to all interested parties. The notice for Extraction’s pooling application,
  which was sent on September 19, 2018, did not include notice that the Commission
  would undertake the Comport Issue. A separate notice and hearing is thus required.  
                                                                 3
   
Case 1:19-cv-00190-RBJ-NYW Document 38 Filed 02/26/19 USDC Colorado Page 4 of 6




  conference, counsel for Wildgrass identified the need for clarification of the Court’s

  oral order as it relates to the Comport Issue, and identified the issue of whether the

  filing of a State Court appeal of the relevant Permits to Drill deprives the

  Commission of the jurisdiction to conduct any new hearings on the issue. A

  Commission hearing on the Comport Issue is currently scheduled for the March 11-

  12, 2019.

        The Comport Issue is central to Wildgrass’s allegations in a separate State

  District Court action challenging the permits’ failure to comply with the Broomfield-

  Extraction Operator Agreement. Exhibit B, Wildgrass Amended Complaint, Case

  No. 2018CV32513, Denver District Court, ¶¶ 126-42. Relevant case law identified

  by counsel for the Commission holds that “an administrative agency is without

  authority to change, alter or vacate an order while review proceedings are pending

  in the district court.” Colorado Anti-Discrimination Comm'n v. Cont'l Air Lines,

  Inc., 355 P.2d 83, 86 (Colo. 1960); see also O’Bryant v. Pub. Util. Comm’n of Colo.,

  778 P.2d 648, 655 (Colo. 1989). Further, to hold a hearing now on the Comport Issue

  would create substantial confusion regarding what constitutes “final agency action”

  and the administrative record for the State Court Permitting Litigation.




                                             4
   
Case 1:19-cv-00190-RBJ-NYW Document 38 Filed 02/26/19 USDC Colorado Page 5 of 6




        For the above-stated reasons, Wildgrass and the Commission respectfully

  request that the Court clarify whether it intended for the Commission to hold a

  hearing on the Comport Issue.

        Dated this 26 day of February, 2019,

                                       Respectfully submitted,

                                       JOSEPH A. SALAZAR

                                       /s/Joseph A. Salazar
                                       JOSEPH A. SALAZAR, #35196
                                       Colorado Rising for Communities
                                       JAMES D. LEFTWICH, #38510
                                       MindDrive Legal Services, LLC
                                       Attorneys for Plaintiff

                                       PHILIP J. WEISER
                                       Attorney General

                                       /s/ Kyle W. Davenport
                                       KYLE W. DAVENPORT, #36674*
                                       Senior Assistant Attorney General
                                       ERIC R. OLSON, #36414*
                                       Solicitor General
                                       WILLIAM V. ALLEN, #26386*
                                       Senior Assistant Attorney General
                                       DAVID A. BECKSTROM, #44981*
                                       Assistant Attorney General
                                       Attorneys for Defendant
                                       *Counsel of Record




                                           5
   
Case 1:19-cv-00190-RBJ-NYW Document 38 Filed 02/26/19 USDC Colorado Page 6 of 6




                             CERTIFICATE OF SERVICE

  I hereby certify that on February 26, 2019, I electronically filed the foregoing
  EXPEDITED JOINT REQUEST FOR CLARIFICATION using the court’s CM/ECF
  system, which will send notifications of such filing to the following addresses:

  Joseph A. Salazar
  joe@corising.org

  James D. Leftwich
  dan@minddrivelegal.com

  and hereby certify that I have mailed or served the document or paper to the
  following non CM/ECF participants in the manner indicated by the non-
  participant’s name:

  NONE



                                       /s/ Laura F. Kelly___________________
                                       Laura F. Kelly




                                           6
   
